IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 44 EM 2016
                                              :
                      Respondent              :
                                              :
                                              :
               v.                             :
                                              :
                                              :
TYREE CANTY,                                  :
                                              :
                      Petitioner              :


                                         ORDER



PER CURIAM

         AND NOW, this 6th day of June, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc Pending Appointment of Counsel is GRANTED.

Counsel has filed a motion for appointment of a new attorney in the common pleas

court.      See Commonwealth v. Canty, CP-51-CR-0003406-2009 (motion filed

3/23/2016). The 30-day filing period for an allocatur petition shall commence upon

disposition of that motion.

         The Prothonotary is DIRECTED to serve this order on the presiding common

pleas court judge and the President Judge of the Court of Common Pleas of

Philadelphia County.